DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,427,107. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkenkoetter et al. in view of Weiss.
	There is disclosed in Berkenkoetter a system for controlling a cooker, comprising: an actuated vent valve 8, 4 configured so as to provide for operatively coupling to a vent port (fig. 2, 3) of the cooker, wherein the vent port of the cooker is in series with both a flow of air 7 into the cooker, by way of an air vent 11, and a flow of exhaust gases 1 out of the cooker, and the flow of air into the cooker is responsive to a position of a vent valve 8 when the vent valve is operatively coupled to the cooker; and a controller 6, wherein the controller is adapted to receive a first sensed temperature T1, T2 signal from a temperature sensor 9, 10 the sensed temperature signal is responsive to a first temperature within a cooking region of the cooker, the controller is adapted to receive a user defined temperature level (col. 4, lns. 16-18) from a user of the cooker, and the controller is operatively coupled to an actuator of the vent valve so as to provide for automatically electronically controlling the position of the vent valve so as to provide for regulating the first temperature within the cooking region of the cooker to the user defined temperature level responsive to the first sensed temperature signal by controlling naturally occurring flow of air into the cooker.
	There is disclosed in Weiss a motor-actuated vent valve 20 coupled to a vent port 32 which receives products of combustion (para. 0014) from a combustion chamber, wherein a battery 24 operated motor 44 is located outside of the vent port to operate the vent valve based upon signals from a controller. It should be noted that the combustion chamber can be that of a gas heating source or solid-fuel heating source (para. 0013).
	It would have been obvious to one skilled in the art to substitute the valve actuator of Berkenkoetter with the motor and battery arrangement disclosed in Weiss, in order to provide an alternative means for positioning the valve.
	It would have been obvious to one skilled in the art to substitute the heating means of Berkenkoetter with the combustion chamber arrangement disclosed in Weiss, in order to provide a alternative means of producing heat within the cooker.
Allowable Subject Matter
Claims 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Lubrina is cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761